Case: 1:17-md-02804-DAP Doc #: 2965 Filed: 12/05/19 1 of 3. PageID #: 430360




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                      CONDITIONAL TRANSFER ORDER (CTO í123)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,846 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                    Dec 05, 2019
                                                      John W. Nichols
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 2965 Filed: 12/05/19 2 of 3. PageID #: 430361




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                   SCHEDULE CTOí123 í TAGíALONG ACTIONS



  DIST      DIV.      C.A.NO.       CASE CAPTION


ALABAMA MIDDLE

  ALM         1       19í00886      City of Headland, Alabama v. Purdue Pharma L.P. et al
  ALM         2       19í00861      City of Brundidge, Alabama v. Purdue Pharma L.P. et al
  ALM         2       19í00862      City of Eufaula, Alabama v. Purdue Pharma L.P. et al
  ALM         3       19í00885      City of Lanett, Alabama v. Purdue Pharma L.P. et al

ALABAMA NORTHERN

                                    City of Haleyville, Alabama v. Amerisourcebergen
  ALN         6       19í01852      Drug Corporation et al
  ALN         7       19í01848      City of Centerville, Alabama v. Purdue Pharma LP et al

FLORIDA MIDDLE

                                    Putnam County, Florida v. Endo Health Solutions Inc. et
  FLM         3       19í01301      al
                                    The City of Ormond Beach, Florida v.
  FLM         6       19í02167      Amerisourcebergen Drug Corporation et al

FLORIDA SOUTHERN

                                    City of Coral Springs, Florida v. Endo Health Solutions
   FLS        0       19í62823      Inc. et al

LOUISIANA MIDDLE

  LAM         3       19í00794      Hedrick v. AmerisourceBergen Drug Corporation et al
  LAM         3       19í00795      Edwards v. AmerisourceBergen Drug Corporation et al
                                    Jones et al v. Amerisourcebergen Drug Corporation, et
  LAM         3       19í00796      al
                                    Champagne v. AmerisourceBergen Drug Corporation, et
  LAM         3       19í00797      al

MISSISSIPPI NORTHERN

  MSN         3       19í00260      Greer v. Elliott et al
Case: 1:17-md-02804-DAP Doc #: 2965 Filed: 12/05/19 3 of 3. PageID #: 430362


OKLAHOMA WESTERN

  OKW         5       19í01026      Apache Tribe of Oklahoma v. Purdue Pharma LP et al
